Citation Nr: 1508119	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-45 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a gastrointestinal disorder.

2.  Entitlement to service connection for a prostate disorder, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

6.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


7.  Entitlement to an initial increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to November 7, 2011, and 20 percent disabling thereafter.

8.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an initial compensable rating for a keloid neck scar.

10.  Entitlement to an initial compensable rating for a surgical back scar.

11.  Entitlement to an effective date prior to December 5, 2008, for the grant of service connection for a keloid neck scar.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to October 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2009, September 2010, and February 2013 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

With regard to the Veteran's claims seeking a compensable rating for his keloid neck scar; service connection for a prostate disorder, erectile dysfunction, a skin disorder, and hypertension; and an earlier effective date for the grant of service connection for a keloid neck scar, the Board acknowledges that the record does not include a timely substantive appeal of these issues.  However, the RO has treated these claims as if in appellate status, as reflected by a July 2012 certification of appeal.  As the filing of a timely substantive appeal is a procedural requirement that may be waived by the Board in such circumstances, the Board elects to exercise jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Additional evidence has been received since the statement of the case was issued pertaining to the effective date claim.  Because the additional evidence is not pertinent to this specific claim, a remand of this issue for a supplemental statement of the case is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's claim to reopen, service connection claims, increased rating claims, and TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDING OF FACT

There are no correspondences of record received prior to December 5, 2008, that could be construed as a claim to reopen.


CONCLUSION OF LAW

The criteria for an award of an effective date prior to December 5, 2008, for the grant of service connection for a keloid neck scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted for a keloid neck scar.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service treatment records have also been obtained.  A medical examination was provided to the Veteran in connection with his claim.  No additional development is necessary as the disposition of the claim turns on when the claim was filed.  All records potentially relevant to this matter appear to be of record.  Thus, VA's duty to assist has been met.

Earlier Effective Date Claim

The Veteran, through his attorney, asserts that he is entitled to an effective date prior to December 5, 2008, for the grant of service connection for his keloid neck scar.  However, neither the Veteran nor his attorney has advanced any related argument beyond this assertion of entitlement.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran filed a formal application for VA compensation (VA Form 21-526) in November 1981 for hearing impairment, and thereafter he filed several informal service connection claims, none of which reference his keloid neck scar.  Indeed, the first post-service reference to the Veteran's keloid neck scar is reflected in the December 5, 2008 VA examination report in which the Veteran reported  experiencing a service-related keloid neck scar (which his service treatment records reveal was a complication resulting from a surgical scar).  Based on the VA examiner's current diagnosis of a keloid neck scar and the Veteran's report and documentation of treatment for this condition during service, the RO granted service connection for this disability effective from the date of the VA examination in which the Veteran first reported experiencing a current service-related keloid neck scar.  

While the Veteran reported experiencing a service-related body rash in a February 2008 statement, the RO correctly construed this statement as a service connection claim for a diffuse skin disorder, and this claim is still pending before the Board (the claim is addressed in the remand portion of the decision, below).  The December 2008 VA examination report reflects that the Veteran discussed his body rash symptoms as a disability separate from his keloid scar; indeed, the two disabilities are discussed in separate portions of the VA examination report, and the examiner rendered separate diagnoses for the Veteran's keloid neck scar and his diffuse skin disorder.  Accordingly, the February 2008 statement cannot be construed as a service connection claim for a keloid neck scar, thereby entitling the Veteran to a commensurate effective date.  

Given that there are no prior submitted correspondences that could be construed as a service connection claim for a keloid neck scar, the preponderance of the evidence is against the claim for an effective date prior to December 5, 2008; there is no doubt to be resolved; and the award of an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.



ORDER

An effective date prior to December 5, 2008, for the grant of service connection for a keloid neck scar is denied.


REMAND

With regard to the Veteran's increased rating claims for a lumbar spine disability, radiculopathy, and back and neck scars, the severity of the Veteran's lumbar spine disability, radiculopathy of the right lower extremity, and surgical back scar were last assessed in a VA examination performed in 2011, and a VA examination assessing the severity of the Veteran's keloid neck scar was last performed in 2008.  Given the length of time since these examinations were performed and the lack of subsequent medical evidence adequately describing these disabilities, and the possibility that the disabilities have worsened, new VA examinations are required.

With regard to the Veteran's service connection claims for hypertension, a skin disorder, and genitourinary disorders, namely a prostate disorder and erectile dysfunction, the evidence of record is insufficient to decide the claims.  As reflected by a 2009 VA examination and recent private medical treatment records, the Veteran is currently diagnosed with his claimed disabilities and had a high blood pressure reading, treatment for skin problems, and treatment for many genitourinary symptoms while in service.  However, no VA medical opinions addressing the etiology of these claimed disorders have been obtained, and the one private medical opinion tentatively linking the Veteran's genitourinary disorders to his presumed in-service Agent Orange exposure is speculative, and therefore insufficient to decide his genitourinary disorder service connection claims.  Accordingly, sufficient VA medical opinions addressing each of these claimed disabilities must be obtained.

With regard to the Veteran's claim seeking to reopen his service connection claim for a gastrointestinal disorder, his claim for an initial increased rating for PTSD, and his claim seeking a TDIU, these claims were adjudicated by a February 2013 rating decision.  In July 2013, the Veteran filed a timely notice of disagreement with all claims decided in this rating decision; however, he has not been provided with a related statement of the case.  To this end, the claims must be remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA spinal examination by an appropriate medical professional to assess the severity of the Veteran's lumbar spine disability and radiculopathy of the right lower extremity.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the Veteran's service-connected lumbar spine and radiculopathy of the right lower extremity and conduct related clinical examinations and relevant radiological studies.

The examiner must record lumbar ranges of motion, including on repetitive testing, and address the impact on functional impairment.

The examiner must characterize the severity of the Veteran's radiculopathy of the right lower extremity as productive of mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, or completed paralysis of the sciatic nerve, evidenced by foot dangling and dropping, no active muscle movement below the knee, and weakened or lost knee flexion.

The examiner must characterize the impact of the Veteran's lumbar spine disability and radiculopathy on his employability.

A complete rationale must be provided for all opinions expressed.

2.  Schedule the Veteran for a VA dermatological examination by an appropriate medical professional to address the etiology of the Veteran's claimed skin disorder, and assess the severity of the Veteran's back and neck scars.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the Veteran's skin disorder onset and subsequent symptoms, as well as his current neck and back scar symptoms.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that discoid lupus (the 2008 VA examiner noted the Veteran was receiving treatment for this skin disorder), or any other currently-diagnosed skin disorder, is related to his active service, or is related to his presumed in-service exposure to Agent Orange during his year of Vietnam service. 

When rendering this opinion, the examiner must consider and comment on the clinical significance of the Veteran's one year tour of service in the Republic of Vietnam from 1970-1971; his May 1974 (in-service) treatment for a skin rash; his July 2007 (post-service) treatment for atopic dermatitis and tinea cruris; his private dermatological treatment from 2008 to 2009 for dermatitis, possible discoid lupus, tinea pedis, tinea cruris, and seborrheic dermatitis; and his January 2012 treatment for a chest rash.

The examiner is to record measurements of the Veteran's back and neck scars and state whether the scars are linear, deep, unstable, cause limitation of motion, and/or painful on examination.

The examiner must characterize the impact of the Veteran's back and neck scars on his employability.

A complete rationale must be provided for all opinions expressed.

3.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional to address the etiology of the Veteran's prostate disorder and erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the onset and continuity of the Veteran's genitourinary problems.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his current prostate disorder and erectile dysfunction is related to his active service, or is related to his presumed exposure to Agent Orange during his year of service in the Republic of Vietnam. 

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's frequent in-service treatment for genitourinary complaints, as documented in February, March, and December 1960; May 1975; August 1978; April and May 1980; his post-service genitourinary treatment in October 1984 and April 1989; his prostate biopsy in January 2006; his report of sexual dysfunction in September 2007; the January 2008 letter from the Veteran's treating urologist regarding the potential relationship between the Veteran's genitourinary disorders and his presumed Agent Orange exposure; and the Veteran's reports of the onset and continuity of his genitourinary problems documented in the  December 2008 VA examination.

A complete rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional to address the etiology of the Veteran's hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the onset of the Veteran's hypertension.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service, or is related to his presumed exposure to Agent Orange during his year of service in the Republic of Vietnam. 

The examiner is to consider and comment on the clinical significance of the Veteran's elevated blood pressure reading of 124/94 in April 1980 and his first diagnosis of hypertension in March 2001.

A complete rationale must be provided for all opinions expressed.

5.  Provide the Veteran with a statement of the case adjudicating the claim to reopen service connection for a gastrointestinal disorder, the claim for an initial increased rating for PTSD, and the claim for a TDIU.  Inform the Veteran that if the benefits remain denied and he wishes to have the Board consider these claims, he must file a timely substantive appeal (VA Form 9).

6.  Finally, readjudicate the claims remaining on appeal-initial increased ratings for a lumbar spine disability, radiculopathy of the right lower extremity, and scars of the back and neck; and his service connection claims for hypertension, a skin disorder, a prostate disorder, and erectile dysfunction.  If the full benefit sought with regard to any of the claims remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


